DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-2, 4-9, 11-14, 16, 18-23, and 25 are currently pending and under examination on the merits in the instant case.

Specification
The abstract of the disclosure is objected to because the abstract does not describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details. A patent abstract is a concise statement of the technical disclosure of the patent and should include which is new in the art to which the invention pertains. Correction is required.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Drawings
The drawings are objected to because the graphs in Figures 2 and 8-9 fail to clearly differentiate different legends, many of which have indistinguishable shape/color. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 objected to because of the following informalities: “a subject need thereof” should be “a subject in need thereof”.  Appropriate correction is required.
Claims 8 and 22 are objected to because of the following informalities: “ncikase” is misspelled. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the induced neoantigen" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 8 and 22, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 16, and 18-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidalgo et al. (International Cancer Immunotherapy Conference: Translating Science into Survival, September 25-28, 2016, New York, NY, Cancer Immunology Research, 2016, 4(11 supplement), abstract number A023). 
Hidalgo discloses a method of treating cancer comprising inducing neoantigens, wherein “nucleolin aptamer-targeted downregulation of ERAAP or Invariant chain [by siRNA] in tumor-bearing mice inhibits tumor growth and potentiates PD-1 blockade therapy”, wherein the siRNA treatment leads to “generate de novo neoantigens in the patient’s disseminated tumor lesions”. Hence, Hidalgo teaches “combinatorial use of neoantigen induction methods and combination of neoantigen induction with immune potentiating strategies including but not limited to checkpoint blockade.” See the entire abstract.
Accordingly, claims 1-2, 4-9, 16, and 18-23 are described by Hidalgo et al. 

Claims 1-2, 4-7, 11-14, 16, 18-21, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wiertz et al. (US 2010/0092435 A1).
Wiertz teaches a method of treating cancer comprising administering dendritic cells deficient in TAP, wherein “vaccination with TAP-deficient dendritic cells” resulted in “delayed tumor growth” and also “completely protected against tumor outgrowth.” See paragraphs 0080-0081; Figures 2A-2C. 
Wiertz teaches a method of treating cancer in a subject in need thereof comprising administering dendritic cells treated with a TAP inhibitor. See claims 1, 8-12, and 24.
Wiertz teaches that the TAP inhibitor can be “in liposomes to facilitate its introduction into the cell.” See paragraph 0018.
Accordingly, claims 1-2, 4-7, 11-14, 16, 18-21, and 25 are described by Wiertz et al. 

Claims 16 and 18-19 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hacohen et al. (US 2016/0339090 A1, applicant’s citation).
Hacohen teaches a method of treating neoplasia/tumors in a patient comprising administering a “neoplasia vaccine” comprising “neoplasia/tumor specific neoantigens” that are “immunogenic” for the tumor cells compared to normal cells of the patient and further administering “an immunomodulator”, wherein the “neoplasia vaccine” generates immunity for treatment of neoplasia/tumor. See paragraphs 0080, 0106, 0151; claims 1-2.
Accordingly, claims 16 and 18-19 are described by Hacohen et al.

Claims 16, 18-19, 23, and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yelensky et al. (US 2017/0212984 A1).
Yelensky teaches a method of treating cancer comprising administering a subject’s tumor-specific neoantigens, further comprising administering an immunostimulatory agent such as an anti-PD-1 antibody, wherein the neoantigens are incorporated into liposomes conjugated with “monoclonal antibodies which bind to the CD45 antigen” or “antibodies or fragments thereof specific for cell surface determinants of the desired immune system cells”, wherein immune system cells include dendritic cells. See paragraphs 0222, 0243-0255.
Accordingly, claims 16, 18-19, 23, and 25 are described by Yelensky et al. 

Claims 16 and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 2018/0078624 A1).
Zhou teaches a method of treating cancer comprising administering a subject’s tumor-specific neoantigen peptides in combination with an immunotherapy agent such as an anti-PD-1 antibody. See paragraphs 0031, 0083, 0213-0215, 0497.
Accordingly, claims 16 and 18-19 are described by Zhou et al. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-9, 11-14, 16, 18-23, and 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-12 and 19-21 of copending Application No. 16/499,351.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instantly claimed cancer treatment method is anticipated by and obvious over the ‘351 method claims treating cancer “comprising administering to the subject a conjugate comprising an antigen linked to a tumor targeting ligand” in combination with a therapy directed to “increasing the neoantigenic content of the tumor cells”. Although the ‘351 claims do not expressly recite increasing the neoantigenic content by downregulation of ERAAP, the scope of “increasing the neoantigenic content of the tumor cells” fully encompasses “inhibition and/or downregulation of ERAAP” as defined by the ‘351 specification. See page 10.
	In an obviousenss-type double patenting analysis, while the earlier patent’s specification cannot be used as prior art to the later patent application claims, it can be consulted to ascertain the meaning of the words in the claim to interpret the patented claims’ proper scope. Sun Pharmacetuical Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 1387 (Fed. Cir. 2010).
	See also Pfizer Inc. v. Teva Pharmaceuticals USA Inc., 518 F3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008), wherein the court expressed the following: “To the extent that Pfizer contends that we may not rely on the teachings of the specification or claims in the ′165 patent to reject the claims of the ′068 patent, we disagree. See Geneva, 349 F.3d at 1386. There is nothing that prevents us from looking to the specification to determine the proper scope of the claims.”
	
Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA H SHIN whose telephone number is (571)272-8008. The examiner can normally be reached Monday-Thursday: 8am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANA H SHIN/Primary Examiner, Art Unit 1635